Bentley, J.
Bour was prosecuted before a justice of the peace of Lucas county for a violation of the statute regarding the sale of adulterated vinegar, and convicted, and sentenced to pay a fine and the costs of prosecution, and the cost of analyzing and inspecting said vinegar. On Bonr’s petition in error in the court of *5common pleas, that court reversed the judgment of the justice, and an exception was entered on behalf of the state. This petition in error is now presented to the circuit court to reverse the judgment cf the court of common pleas.
Held: That the circuit court has no jurisdiction of such an action and that the said judgment of the common pleas is final as to the state. See State v. Simmons, 49 O. S., 305.